DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 recites:
33.  A filter media as in claim 1, wherein the charged fiber layer is mechanically attached to the open support layer and/or the additional layer.  Emphasis added.

Claim 33 fails to further limit the scope of claim 1 because claim 1 requires “a charged fiber layer mechanically attached to the open support layer.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 10, 11, 13, 22–24, 28–30, 33, 34, 36, 38, 42, 43, 55, 56, 64 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al., US 2010/0107881 (“Healey”).  Claims 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of Sahbaee et al., US 2015/0375150 (“Sahbaee”).  Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of Kohli et al., US 2009/0255226 (“Kohli”).
Regarding claim 1, Healey teaches the limitations of the claim:
“A filter media (filter media 10, Healey, Fig. 1A, [0047]), comprising:
an open support layer (cover layer 18, id. at Fig. 1A, [0048]) having an air permeability of greater than 1100 CFM and less than or equal to 20000 CFM (the permeability of the top layer 18 is between 100–1200 CFM, id. at [0072], which overlaps prima facie case of obviousness, MPEP 2144.05(I));
a charged fiber layer (coarse layer 16, which can be charged and which comprises a mixture of binder and non-binder fibers, Healey Fig. 1A, [0047], [0063], [0065]) mechanically attached to the open support layer (as the coarse layer 16 is bonded to the top layer 18, id. at [0079]), wherein the charged fiber layer comprises a first plurality of fibers (non-binder fibers, id. at [0066]) comprising a first polymer (the polymer forming the non-binder fibers, id.) and a second plurality of fibers (binder fibers, [0065]) comprising a second polymer (the polymer forming the core of the binder fibers, id.);
an additional layer associated with the open support layer and the charged fiber layer (additional filtration layer, id. at [0053]); and 
a fine fiber layer associated with the additional layer (fine fiber filtration layer 12, id. at Fig. 1A, [0047]), wherein the fine fiber layer comprises a plurality of electrospun fibers (as the fibers in the fine fiber layer 12 can be manufactured using an electrospinning technique, id. at [0054]); 
wherein the open support layer and the additional layer have a combined air permeability of greater than 45 CFM and less than 1100 CFM (it would have been obvious for the combined air permeability of the cover layer 18 and the additional filtration layer to be within this claimed range because the permeability of the top layer 18 is 100–1200 CFM while the permeability of the additional layer is 10–1000 CFM, id. at [0055], [0072]).”

    PNG
    media_image1.png
    845
    1271
    media_image1.png
    Greyscale

Regarding claim 2, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the additional layer is selected from the group consisting of a meltblown layer, a spunbond layer, or a carded web layer (as the additional filtration layer can be formed using meltblowing, spunbonding or carding, Healey [0054]).”
Regarding claim 5, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the open support layer and the additional layer have a combined air permeability of greater than or equal to 45 CFM and less than or equal to 700 CFM (it would have been obvious for the combined air permeability of the cover layer 18 and the additional filtration layer to be within this claimed range because the permeability of the top layer 18 is 100–1200 CFM while the permeability of the additional layer is 10–1000 CFM, Healey [0055], [0072]).”
Claims 9, 17 and 18 require that for the device of claim 1, the open support layer is a mesh.  Claim 17 requires that the mesh has a plurality of strands having an average strand diameter between 500 microns and 2 mm.  Claim 18 requires that the mesh has a strand count between 2–27 threads per inch.  Healey does not explicitly teach that its top layer 18 is a mesh.  However, it would have been obvious for the top layer 18 to be constructed of a mesh because Sahbaee teaches that mesh is a suitable material for forming the outer cover layer of a filter media.  Sahbaee [0060]; MPEP 2144.07.  It would have been obvious to use routine experimentation to determine the appropriate fiber diameter and strand count of this mesh in order to provide the desired filtration properties for the device.  MPEP 2144.05(II).
Regarding claim 10, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the open support layer is a spunbond layer (as the top layer 18 can be manufactured using a spunbonding technique, Healey [0072]).”
Claim 11 requires that for the device of claim 1, the open support layer has a solidity between 0.1–10%.  
Healey does not explicitly disclose the solidity of the top layer 18.  However, the reference teaches that the coarse layer 16 may have a solidity ranging from 1–90%.  Healey [0077].  Healey also teaches that the solidity of the upstream layers within the filter media 10 may be lower than the solidity of the downstream layers.  Id. at [0081].  Therefore, because the top layer 18 is upstream of the coarse layer 16, it would be expected that the top layer 18 would have a solidity that is less than 1–90%, which prima facie case of obviousness.  MPEP 2144.05(I).”
Regarding claim 13, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the open support layer has a basis weight of less than or equal to 200 g/m2 and greater than or equal to 2 g/m2 (as the top layer can have a basis weight between 10–50 gsm, Healey [0072]).”
Regarding claim 22, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the fine fiber layer comprises a plurality of fibers having an average cross-sectional dimension of greater than or equal to 0.08 microns and less than or equal to 1 micron (as the fine fiber layer 12 can have fibers ranging from 0.3–1 microns, Healey [0052]).”
Regarding claim 23, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the fine fiber layer has a basis weight of greater than or equal to 0.01 gsm and less than or equal to 10 gsm (as the fine fiber layer can have a basis weight between 0.1–50 gsm, [0055], which overlaps with the claimed range thereby establishing a prima facie case of obviousness, MPEP 2144.05(I)).”
Regarding claim 24, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the total air permeability of the fine fiber layer, open support layer, and additional layer is greater than or equal to 10 CFM and less than or equal to 500 CFM (it would have been obvious for the combined air permeability of the fine layer 12, cover layer 18, the additional filtration layer to be within this claimed range because the permeability of the top layer 18 is 100–1200 CFM while 
Regarding claim 28, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the total basis weight of the additional layer and the open support layer is greater than or equal to 10 gsm and less than or equal to 140 gsm (it would have been obvious for the combined basis weight of the additional layer and the top layer 18 to be within this range because the basis weight of the additional layer is between 0.1–50 gsm while the basis weight of the top layer 18 is between 10–50 gsm, Healey [0055], [0072]).”
Regarding claim 29, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the additional layer has an average fiber diameter of greater than or equal to 0.5 microns and less than or equal to 20 microns (as the fiber diameter of the additional layer is between 5–10 microns, Healey  [0053]).”
Regarding claim 30, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the additional layer has an air permeability of greater than or equal to 45 CFM and less than 1100 CFM (as the permeability of the additional layer can be between 600–700 CFM, Healey [0055]).”
Regarding claim 33, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the charged fiber layer is mechanically attached to the open support layer and/or the additional layer (as the coarse layer 16 is bonded to the top layer 18, Healey [0079]).”
Regarding claim 34
“A filter media as in claim 1, wherein the charged fiber layer is needled to the open support layer and/or the additional layer (as the layers of the filter media can be attached to one another via needling, Healey [0079]).”
Claim 35 requires that for the device of claim 1, the charged fiber layer is needled to the open support layer at a punch density of greater than or equal to 1.5 punches per square centimeter and less than or equal to 60 punches per square centimeter.  While Healey teaches that the layers of the filter media can be attached to one another via needling (Healey [0079]), the reference does not disclose the punch density of the needling technique.  However, it would have been obvious to use routine experimentation to optimize the punch density of the needling technique because Kohli teaches that punch density is a result effective variable as it affects the undesirable widening of pore diameter.  Kohli [0042].
Claim 36 requires that for the device of claim 1, the charged fiber layer is needled to the open support layer at a penetration depth of needling of greater than or equal to 8 mm and less than or equal to 20 mm.  This limitation fails to patentably distinguish over the prior art because it describes the process of manufacturing the claim 1 device rather than its structure.  MPEP 2113(I). 
Regarding claim 38, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the charged fiber layer comprises a plurality of fibers having an average fiber diameter of less than 15 microns and greater than or equal to 1 micron (as the coarse layer 16 can have a fiber diameter between 5–40 microns, Healey [0064], which overlaps with the claimed range thereby establishing a prima facie 
Regarding claim 42, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the first polymer and the second polymer have different dielectric constants (as the non-binder fibers can comprise nylon while the binder fibers can comprise polypropylene, Healey [0065], [0066]).”
Regarding claim 43, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein a difference in dielectric constants between the first polymer and the second polymer is greater than or equal to 0.8 and less than or equal to 8 (as the first polymer is nylon, Healey [0066], which has a dielectric constant of 4.0–4.6 while the second polymer is polypropylene, id. at [0065], which has a dielectric constant of 2.2–2.36, Spec. at p. 26, Table 1 (10/23/2017) (Spec.)).”
Regarding claim 55, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the first plurality of fibers have an average fiber diameter of less than 15 microns and greater than or equal to 1 micron (as the coarse layer 16 can have a fiber diameter between 5–40 microns, Healey [0064], which overlaps with the claimed range thereby establishing a prima facie case of obviousness, MPEP 2144.05(I)).”
Regarding claim 56, Healey teaches the limitations of the claim:
“A filter media as in claim 1, wherein the second plurality of fibers have an average fiber diameter of less than 15 microns and greater than or equal to 1 micron (as the coarse layer 16 can have a fiber diameter between 5–40 microns, Healey [0064], which overlaps with the claimed range thereby establishing a prima facie 
Claim 64 requires that the filter media of claim 1 has an oil repellency level of greater than or equal to 1.  Healey’s filter media 10 presumptively exhibits this property because the filter media 10 has substantially the same structure as the claimed filter media.  MPEP 2112.01(I) (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).
Claim 68 requires that for the filter media of claim 1, the open support layer has an air permeability between 250–20000 CFM.  Healey teaches that its top layer 18 (i.e., the “open support layer”) can function as an aesthetic layer for the filter media 10, meaning that this layer would not be expected to provide much filtering capability.  Healey [0048].  Therefore, because this layer 18 can be used for decoration rather than filtration, it would have been obvious for this layer 18 to have a very high permeability (e.g., within the claimed range) so as to not impede the filtration capability of the rest of the filter media 10.  Additionally, instant disclosure does not teach that the permeability of the open support is critical to the operation of the invention.  Therefore, the difference between the prior art and instant invention fails to patentably distinguish over the prior art because it is one of degree rather than kind.  MPEP 2144.05(III).
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejection of claim 68 in light of the amendments.
Prior Art Rejections
The issue is whether Healey teaches that its coarse layer 16 is mechanically attached to top layer 18.  
The Applicant argues that these two layers are not mechanically attached to one another.  Applicant Rem. dated Nov. 17, 2020 (“Applicant Rem.”) 8.  However, the Applicant provides no evidence to support this position.  Rather, the Applicant only states that the “Patent Office has not shown where Healey” teaches this feature.  Id.  
The Examiner respectfully disagrees.  Healey’s coarse layer 16 is bonded to the top layer 18 using “various techniques.”  Healey [0079].  These techniques include “adhesives, needling, hydroentanglement, and chemical binders.”  Id.  A person of ordinary skill in the art would understand that these techniques mechanically attach the layers together.  Therefore, Healey teaches that its coarse layer 16 is mechanically attached to the top layer 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776